Order filed November 10, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00621-CR
                                   ____________

                      DANIEL JAMES GRAY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 06-CR-1249

                                     ORDER

      Appellant is appealing an order denying his motion for forensic DNA
testing. See Tex. Code Crim. Proc. Ann. art. 64.05. On September 16, 2022, the
trial court clerk filed the clerk’s record, which did not contain a certification of
appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2), 34.5(a)(12); Tex. Code
Crim. Proc. art. 64.05. An appeal must be dismissed if a certification showing that
the defendant has the right of appeal has not been made part of the record. Tex. R.
App. P. 25.2(d).

      We order the trial court to execute a certification of appellant’s right to
appeal and direct the trial court clerk to prepare, certify, and file a supplemental
clerk’s record containing the certification with the clerk of this this court within 30
days of the date of this order. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4.



                                 PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.